1

2
                              UNITED STATES DISTRICT COURT
3
                                     DISTRICT OF NEVADA
4
                                                ***
5

6     JOSHUA RYAN GROW,                               Case No. 3:17-cv-00637-MMD-WGC

7                                     Petitioner,                   ORDER
             v.
8

9     JAMES DZURENDA, et al.,

10                                Respondents.

11

12          In this habeas corpus action, Respondents filed their answer on November 5, 2018

13   (ECF No. 24), and Petitioner, Joshua Ryan Grow, filed a reply on March 11, 2019 (ECF

14   No. 33). On September 19, 2019, Grow filed a letter addressed to the Clerk of the Court

15   (ECF No. 35), requesting an update regarding the status of the case.

16          The Court will rule on Grow’s petition—which is fully briefed—in due course, as its

17   caseload allows. Neither Grow nor Respondents need take any further action in this case

18   at this time.

19          DATED THIS 25th day of September 2019.

20

21
                                              MIRANDA M. DU,
22                                            CHIEF UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
